Citation Nr: 0630097	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hips, claimed as degenerative joint disease.

2.  Entitlement to service connection for a disability of the 
feet, claimed as degenerative joint disease.

3.  Entitlement to service connection for a disability of the 
buttocks, claimed as degenerative joint disease.

4.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
March 8, 2004.  

5.  Entitlement to a disability rating in excess of 50 
percent for PTSD on and after March 8, 2004.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to April 
1972, from January 1984 to April 1984, from November 1984 to 
May 1985 and from November 24, 1990 to November 29, 1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Waco, Texas, which denied the service connection claims and 
confirmed and continued a 30 percent rating for PTSD.  While 
the appeal was pending, the RO granted a 50 percent rating 
for PTSD effective March 8, 2004.  

The 30 percent rating has remained in effect prior to March 
8, 2004.  Nevertheless, this issue is considered still on 
appeal.  In AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
United States Court of Veterans Appeals for Veterans Claims 
(Court) held that when the veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings.  The Board has 
characterized the PTSD claim as separate issues to reflect 
this "staged" increase during the course of this appeal.  
Regarding the claims for service connection for a disability 
of the hips, feet and buttocks, the Board has recharacterized 
the issues to be separate disorders of the hips, feet and 
buttocks, claimed as degenerative joint disease.  

While the appeal was pending, the matter was transferred to 
the RO in St. Petersburg, Florida.  

The appeal in references to the issues of entitlement to an 
increased rating for PTSD both prior to and after March 8, 
2004, is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has any current bilateral hip disability.

2.  The veteran is service-connected for peripheral 
neuropathy of both lower extremities, including both feet.  

3.  There is no competent medical evidence showing that the 
veteran has any current bilateral foot disability other than 
the peripheral neuropathy which is already service connected.

4.  There is no competent medical evidence showing that the 
veteran has any current bilateral buttocks disability.


CONCLUSIONS OF LAW

1.  A disability of the hips was not incurred in or 
aggravated by service, including from any incident during 
combat, nor may one be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 
1154(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.15, 3.303, 
3.304 (d) 3.307, 3.309 (2005).

2.  A disability of the feet was not incurred in or 
aggravated by service, including from any incident during 
combat, nor may one be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 
1154(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3159, 3.303, 
3.304 (d) 3.307, 3.309 (2005).

3.  A disability of the buttocks was not incurred in or 
aggravated by service, including from any incident during 
combat, nor may one be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 
1154(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (d) 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in March 2001.  A duty to assist letter was sent in 
May 2001, prior to the February 2002 rating decision.  This 
letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  The duty to assist letter specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need for an 
examination in this case where the evidence fails to show the 
existence of any of his claimed disabilities on appeal.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, since service connection is being denied for these 
issues, failure to provide such notice constitutes harmless 
error.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

II. Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2005).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 2002); 
38 C.F.R. § 3.304(d)(2005).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that he is entitled to service 
connection for disabilities affecting his hips, feet and 
buttocks.  His representative and the RO have classified 
these disabilities affecting these areas as degenerative 
joint disease.  The veteran has maintains that he injured 
these areas secondary to combat assaults from helicopters and 
Airborne jumps.  His service medical records reflect 
participation in combat and participation in parachute jumps.  

Pre-enlistment examinations from September 1965 and September 
1966 revealed normal musculoskeletal and foot examinations 
and he denied having any musculoskeletal or foot problems in 
the accompanying reports of medical history.  He was wounded 
in combat in April 1968 by an RPG round which injured his 
left hand and wrist, with no mention of the injury affecting 
any other part of his body.  The remainder of the service 
medical records from his first period of service are silent 
for any complaints referable to his feet, hips and buttocks.  
His separation examination of January 1972 likewise revealed 
no abnormalities of the hips, feet or buttocks and the report 
of medical history denied any musculoskeletal or foot 
problems.  

Service medical records from his second period of service 
between 1984 and 1985 were negative for any complaints or 
problems referable to his hips, feet or buttocks.  

Post-service records from the VA and private medical 
providers are likewise negative for any mention of problems 
with the hips, feet or buttocks between 1986 through 1999.  
Although some of the treatment records from the late 1990's 
referenced lumbar spine complaints, the lumbar spine is not 
currently on appeal and there was no mention of the buttocks 
or hips being affected.  Likewise the VA examinations 
conducted during this time period made no reference to any 
disabilities affecting the hips, feet or buttocks.  An August 
1997 VA examination indicated that the examination was to 
address orthopedic complaints that included the hips and 
ankles, among other complaints not on appeal.  He gave a 
history of jumping out of a helicopter and landing on an air 
conditioning system and bruising his entire left side from 
his left shoulder to his left knee.  The physical 
examination's findings were limited to his left shoulder.  

Likewise an undated letter from an Army orthopedic surgeon 
gives an opinion linking the veteran's left knee complaints 
to combat assaults and indicated that the veteran's Airborne 
parachute jumps could have taken a toll on his knees and 
lumbar spine.  However there was no mention of the veteran's 
feet, hips or buttocks in this letter.  

VA treatment records from 2001 address lumbar spine 
pathology.  No mention is made of problems affecting the 
hips, buttocks or feet.  

VA examinations dated in July 2001 for diabetes and PTSD 
likewise make no mention of problems with the veteran's feet, 
hips or buttocks.  

An October 2002 VA treatment record is noted to have 
addressed left knee complaints, although mention was made of 
obtaining X-rays of the hips.  VA treatment records from 
October 2003 through November 2003 reveal treatment for 
complaints of numbness in both feet, diagnosed as diabetic 
neuropathy.  

The report of a February 2004 VA general medical examination 
mentioned burning in his feet and lumbar spine degenerative 
disease.  The diagnosis was type 2 diabetes mellitus and 
lower extremity peripheral neuropathy.  No mention of the 
hips or buttocks was made.  

The veteran was granted service connection for peripheral 
neuropathy of both lower extremities in an April 2004 rating 
decision that granted service connection for diabetes 
mellitus.

In summary, there is no competent medical evidence showing 
any present disability of the buttocks or hips, including 
degenerative joint disease.  The only evidence suggesting the 
presence of a hip or buttocks disability attributable to 
service come from the veteran's contentions.  The Board 
acknowledges the sincerity of the veteran's statements.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issues.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not show that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to the cause or etiology of a medical 
disorder, the lay statements cannot serve as a basis upon 
which to grant his claim.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).

Regarding the feet, the Board notes that the veteran's foot 
complaints of tingling and numbness are shown by the medical 
evidence to be attributable to peripheral neuropathy, for 
which he is already service connected.  There is no other 
medical evidence of a foot disability other than attributed 
to his service-connected diabetic neuropathy. 

Finally, there is no evidence to suggest that the veteran had 
arthritis affecting either the hips, feet or buttocks, shown 
to have been manifested within one year of his discharge from 
active duty after any period of service.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a disability of 
the hips, buttocks and feet is not warranted, and there is no 
doubt to be resolved in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).




ORDER

Service connection for a disorder of the hips is denied.

Service connection for a disorder of the feet is denied.

Service connection for a disorder of the buttocks is denied.


REMAND

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated.  

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Even though the veteran was provided with a duty to assist 
letter in May 2001 which addressed the issue of entitlement 
to service connection, this letter failed to provide the 
requisite notice for the veteran's increased rating issues.  

Further, as previously indicated, the Court held in Dingess, 
supra, that the VA's notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran also was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date, if an increased rating is granted on appeal.  

Moreover, potentially relevant records are not associated 
with the claims file.  The most recent VA examination that 
addressed the veteran's PTSD claim was a March 2004 VA 
examination, which revealed that the veteran said that he was 
continuing with outpatient treatment with a Dr. Giordano, as 
well as a Dr. Hamilton at the William Beaumont Army Medical 
Center.  He apparently received treatment from Dr. Hamilton 
for 8 years at the Texas Tech University Health Sciences 
Center until she transferred to the Army Medical Center.  
None of these records appear to have been associated with the 
claims file.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board notes that as there appears to be 
additional pertinent evidence that must be obtained, the 
Board finds that re-examination of the veteran's PTSD should 
be conducted to include review of any additional evidence 
obtained.  

Accordingly, the claim is REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an earlier effective date, if 
an increased rating is granted, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim..  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the increased 
rating issue on appeal.

2.  The VA should contact the veteran and 
request that he provide information as to 
the dates of any treatment received for 
PTSD since he filed his claim in March 
2001, and to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
The records should include the claimed 
records of treatment from a Dr. Giordano, 
as well as from a Dr. Hamilton who 
treated him at the William Beaumont Army 
Medical Center and at Texas Tech 
University Health Sciences Center.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, VA 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2005).

3.  After completion of the above, the 
AMC should schedule the veteran for a VA 
psychiatric examination to determine the 
current level of his PTSD.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation of what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
caused by the service-connected PTSD.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


